DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
“the one or more validator nodes” in line 4 of claim 7 lacks antecedent basis.
“when read” in line 1 of claim 15 should read “when executed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.  In this case, Applicant has claimed a “system” without reciting any hardware element in the bodies of the claims.  Claim 1 recites “a blockchain client” and “one or more endorser nodes” in the body.  However, the specification does not limit the blockchain client 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20200134613) in view of Androulaki (US 20170149819).

Claim 1, Jiang discloses A system, comprising: 
a blockchain network, (e.g. figs. 1, 2A, ¶63, 72: the distributed network may be a blockchain network) comprising: 
a blockchain client, configured to: create an invoke chaincode transaction proposal; (e.g. fig. 2A, ¶74: S201. The client 110 separately sends a request for simulating running of the smart ; (e.g. fig. 2A, ¶83: S205. The client 110 determines whether the plurality of running results meet a verification policy, and encapsulates running results meeting the verification policy into a transaction.)
one or more endorser nodes, configured to: receive the invoke chaincode transaction proposal; (e.g. fig. 2A, ¶74: S201. The client 110 separately sends a request for simulating running of the smart contract to a plurality of processing nodes (endorsement nodes).) execute chaincode that corresponds to the invoke chaincode transaction proposal; and endorse, by the one or more endorser nodes, one or more results from the executed chaincode. (e.g. fig. 2A, ¶76-78, 80: S202. The processing node 130 runs the smart contract according to the request and endorses a running result, to obtain a running result of current endorsement…S203. The processing node 140 runs the smart contract according to the request and endorses a running result, to obtain a running result of current endorsement.) 
Jiang does not appear to explicitly disclose but Androulaki discloses 
encrypt, by an application program interface between the chaincode and a shared ledger, blockchain state to the shared ledger; decrypt blockchain state from the shared ledger (Androulaki, e.g. ¶34, 37: At 506, those validators 104 that are in the list of validators may decrypt their message in the transaction, decrypt the code, execute it, if needed, and construct the encrypted result…At 806, those validators 104 that are in the list of validators of the reference transaction may retrieve the corresponding transaction's keys, decrypt their message 508 of FIG. 5, in the invocation transaction, decrypt the code 504 of FIG. 5, execute the code, and construct the encrypted result.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Androulaki into the invention of Jiang for the purpose of securing the transaction ledger from tampering and revision (Androulaki, ¶3). 

Claim 2, Jiang-Androulaki discloses The system of claim 1, wherein a fabric layer of the blockchain network is not modified to support encryption or decryption for chaincode arguments or blockchain state. (Androulaki, e.g. ¶32-34, 37).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Androulaki into the invention of Jiang for the purpose of providing additional security functionalities while preserving the already existing network topology of the blockchain network thereby allowing an easy implementation.

Claim 3, Jiang-Androulaki discloses The system of claim 1, further comprising: orderer nodes; and committer nodes; wherein the shared ledger, the orderer nodes, the committer nodes, and endorser nodes not comprising the application program interface only receive encrypted blockchain state. (Androulaki, e.g. fig. 4, ¶31-34).  Same motivation as in claim 1 would apply.

Claim 4, Jiang-Androulaki discloses The system of claim 1, wherein the blockchain client provides a chaincode deploy transaction proposal to the one or more endorser nodes, (Jiang, e.g. ¶27) wherein the chaincode deploy transaction proposal comprises encrypted deploy arguments and initialization parameters, and a transient field comprising a master key. (Androulaki, e.g. fig. 4, ¶31-33).  Same motivation as in claim 1 would apply.

Claim 5, Jiang-Androulaki discloses The system of claim 4, wherein the invoke chaincode transaction proposal comprises one or more wrapped encryption keys derived from the master key, wherein the one or more wrapped keys are used to encrypt chaincode arguments. (Androulaki, e.g. fig. 7, ¶36).  Same motivation as in claim 1 would apply.

Claim 6, Jiang-Androulaki discloses The system of claim 4, wherein the one or more endorsers are selected from all endorsers of the blockchain network by the blockchain client, (Jiang, e.g. fig. 2A, ¶52 or Androulaki, e.g. ¶¶32-34, 37) wherein only the one or more endorsers encrypt and decrypt blockchain state and arguments that pertain to blockchain transactions initiated by the blockchain client. (Androulaki, e.g. fig. 4, ¶32-34, 37).  Same motivation as in claim 1 would apply. 

Claim 7, Jiang-Androulaki discloses The system of claim 1, wherein the one or more endorser nodes executes the chaincode comprises: in response to the application program interface not previously instantiated, the one or more validator nodes configured to instantiate the application program interface between the chaincode and the shared ledger while chaincode and shared ledger program interfaces are preserved.  (Androulaki, e.g. ¶32-34, 37).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Androulaki into the invention of Jiang for the purpose of providing additional security functionalities while preserving the already existing interfaces of the blockchain network thereby allowing an easy implementation.

Claims 8 and 15, these claims are rejected for similar reasons as in claim 1.

Claim 9, this claim is rejected for similar reasons as in claim 2.

Claim 10, this claim is rejected for similar reasons as in claim 3.

Claims 11 and 17, these claims are rejected for similar reasons as in claim 4.

Claims 12 and 18, these claims are rejected for similar reasons as in claim 5.

Claims 13 and 19, these claims are rejected for similar reasons as in claim 6.

Claims 14 and 20, these claims are rejected for similar reasons as in claim 7.

Claim 16, this claim is rejected for similar reasons as in claims 2-3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20170155515 discloses privacy-preserving transaction validation mechanisms for smart contracts that are included in a ledger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436